Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter
Claims 1-9, 14-17 are allowed.
Claims 1 and 17: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a system for simultaneously controlling a plurality of permanent magnet electronically commutated motors with a single variable frequency drive, the system comprising: a single variable frequency drive operatively connected to a power source, wherein the single variable frequency drive measures a value of a signal of back electromotive force for the plurality of permanent magnet electronically commutated motors, and wherein the single variable frequency drive is configured as follows: back electromotive force is set to a constant value based on one permanent magnet electronically commutated motor of the plurality of permanent magnet electronically commutated motors; operation mode is set to synchronous motor; power output is set to be equal or greater than a sum of nominal power outputs of the plurality of permanent magnet electronically commutated motors; and control mode is set to permanent magnet motor; and the plurality of permanent magnet electronically commutated motors operatively connected to the power source through the single variable frequency drive, wherein each permanent magnet electronically commutated motor does not include a variable frequency drive, wherein each permanent magnet electronically commutated motor is operated by the single variable frequency drive, and the plurality of permanent magnet electronically 
A system for simultaneously controlling a plurality of permanent magnet electronically commutated motors, the system comprising: a single variable frequency drive connected to a power source and to the plurality of permanent magnet electronically commutated motors, wherein the single variable frequency drive transmits pulses of AC current to the plurality of permanent magnet electronically commutated motors based on a position of one permanent magnet electronically commutated motor of the plurality of permanent magnet electronically commutated motors; and the plurality of permanent magnet electronically commutated motors, wherein each permanent magnet electronically commutated motor does not include a built-in variable frequency drive.
The prior art made of record in form 892 and 1449, discloses a system includes a variable frequency drive (VFD) comprising an inverter having an output configured to be coupled to a motor and a switch configured to couple a power source to the motor to bypass the VFD.  The system further includes a control circuit configured to synchronize the VFD to the power source, to operate the switch to couple the power source and the VFD in parallel and to subsequently disable the inverter responsive to a current of the inverter.  In some embodiments, a PWM frequency of the VFD may be temporarily increased when transferring the motor from the power source to the VFD.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            
/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846